      Case 1:17-cr-00417-AKH Document 104 Filed 05/30/19 Page 1 of 1




                                 ALEXEI SCHACHT
                                 Attorney At Law
                                  123 West 94th Street
                              New York, New York 10025
                                Phone: (646) 729-8180
                                 Fax: (212) 504-8341
                              Email: alexei@schachtlaw.net
                                 www.schachtlaw.net

                                             May 30, 2019

Via ECF

Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Ali Kourani, 17 Cr. 417 (AKH)

Dear Judge Hellerstein:

       I write in accordance with the Court’s suggestion, following the trial, to submit
these post-trial motions pursuant to Rules 29 and 33 of the Federal Rules of Criminal
Procedure.

       The bases for these motions are that: 1) the evidence at trial was insufficient to
sustain a conviction and 2) that a new trial ought to be granted in the interest of justice
because of erroneous jury instructions concerning the pre-arrest statements made by
the defendant.

       As discussed in Court, within the next week I will supplement these motions
with a more fulsome filing. Thank you, your Honor.

                                             Very truly yours,


                                             /s/ Alexei Schacht

                                             Alexei Schacht

cc:    A.U.S.A. Amanda Houle (via ecf)
       A.U.S.A. Emil Bove (via ecf)
